TJOFLAT, Circuit Judge,
dissenting:
The majority decides today that the provisions in the National Bank Act (“NBA”) addressing usurious interest, 12 U.S.C. §§85 and 86, do not completely preempt plaintiffs’ state law claims, and, as a result, the claims are not removable to federal court. The majority bases this conclusion on an absence of legislative history confirming that the NBA’s drafters intended that cases of usurious interest be heard and decided in a federal forum. I do not disparage the majority’s emphasis on congressional intent as the touchstone of complete preemption analysis. Rather, I take issue with the majority’s narrow conception of congressional intent as something only inferable from an enactment’s legislative history, here the NBA’s. Sometimes Congressional intent is determined by looking to statutes already on the books.1 In this case, I suggest that the Judiciary Act of 1789 (“Judiciary Act” or “Act”), ch. 20, § 9, 1 Stat. 76-77 (1789), is highly relevant in determining whether the drafters of the NBA intended that lawsuits seeking relief from usurious interest rates, which is what the plaintiffs seek here, be litigated in a federal forum.
The Judiciary Act, enacted by the first Congress, established the federal judiciary. It created thirteen judicial districts, which became the organizational units of the lower federal courts. The degree of precision in language employed by the drafters of the Act indicates that they had a strong understanding of jurisdictional principles and their role in case management and development of the law. For some federal causes, they gave exclusive jurisdiction to the federal courts; for others, they provided that the district courts would have concurrent jurisdiction with *1049the state courts.2 Where the drafters saw the need for uniformity of decision or avoidance of state interference, they gave the district courts exclusive jurisdiction. “[Sjuits for penalties and forfeitures incurred, under the laws of the United States” were put squarely in that category. Judiciary Act of 1789, ch. 20, § 9(b), 1 Stat. 76-77 (1789).
We must assume that Congress was well aware of this provision — in particular, the word “forfeiture” — when, seventy-four years later, in the midst of the Civil War, it enacted the NBA. Section 85, as reproduced by the majority in note four, defines usurious interest by relying on specific discount commercial paper rates or state rates. Section 86 provides a cause of action for a debtor who was wrongly charged, or who has already paid, such interest on a loan. Although the majority duplicated section 86 in note five, it is useful to do so again for purposes of focusing on the specific language employed:
The taking, receiving, reserving, or charging a rate of interest greater than is allowed by section 85 of this title, when knowingly done, shall be deemed a forfeiture of the entire interest which the note, bill, or other evidence of debt carries with it, or which has been agreed to be paid thereon. In case the greater rate of interest has been paid, the person by whom it has been paid ... may recover back, in an action in the nature of an action of debt, twice the amount of the interest thus paid.
12 U.S.C. § 86 (emphasis added). In sum, section 86 furnishes a victim of usurious interest two possible remedies: (1) the victim can obtain a judgment declaring forfeiture of the entire interest of the debt if usurious interest is sought; or (2) if such interest has already been paid, the victim may bring a suit to recover twice the amount collected as a penalty to the lender.
In the case before us, the plaintiffs claim that Beneficial National Bank, a national banking association, charged them usurious interest rates on tax refund anticipation loans. Plaintiffs’ allegations are so unspecific that it is difficult to say whether the plaintiffs are seeking the forfeiture of the interest they are being charged or whether they are seeking twice the amount of interest they have paid or whether they are pursuing both remedies. I say this because there are twenty-six plaintiffs and the complaint does not tell us, with respect to any of the plaintiffs, (1) when the loan was made, (2) the terms of the loan, and (3) the status of the loan— that is, whether the plaintiff had paid any interest, and if so, how much, prior to filing suit. I assume that the plaintiffs’ loans have not been paid in full. Therefore, to the extent they have paid interest, they are seeking, in the words of section 86, “twice the amount of the interest paid” and “forfeiture” of the amount still due.
The only way to avoid the operation of the Judiciary Act’s mandate that “suits for penalties and forfeitures incurred” be filed in federal court is to say that the NBA amended that mandate by implication.3 In *1050light of our statement in Patel v. Quality Inn South, 846 F.2d 700, 704 (11th Cir.1988), that “amendments by implication are disfavored,” I suggest that this method of avoiding the Judiciary Act’s mandate is unavailable, and that the Act’s mandate should therefore dictate our decision.4

. "We do not start from the premise that [the statutory] language is imprecise. Instead, we assume that in drafting this legislation, Congress said what it meant.” United States v. LaBonte, 520 U.S. 751, 757, 117 S.Ct. 1673, 1677, 137 L.Ed.2d 1001 (1997). Likewise, our own precedent directs us to "begin our construction of [a statutory provision] where courts should always begin the process of legislative interpretation, and where they often should end it as well, which is with the words of the statutory provision.” Harris v. Garner, 216 F.3d 970, 972 (11th Cir.2000) (en banc). Legislative history is an oft-used and important tool in the task of statutory interpretation when ambiguities exist in the language. Still, "[w]hen the import of words Congress has used is clear ... we need not resort to legislative history, and we certainly should not do so to undermine the plain meaning of the statutory language.” Id. at 976.


. For example, concurrent jurisdiction was provided with respect to "all causes where an alien sues for a tort only in violation of the law of nations or a treaty of the United States.” Judiciary Act, ch. 20, § 9(b), 1 Stat. 77 (1789).


. Although the majority does not mention the Judiciary Act “suits for penalties and forfeitures” provision, and therefore does not discuss whether the NBA amended that provision by implication, the majority does say that the reference to state courts in the NBA’s "Venue of suits” provision forecloses the argument that the federal courts have exclusive jurisdiction of a claim of usury.


. That the majority has not considered the application of the Judiciary Act in this case is not surprising. As far as I know, no court faced with the jurisdiction issue we are deciding has considered the relevance of the Judiciary Act provision I rely on here. See e.g., Spellman v. Meridian Bank, 1995 WL 764548 (Nos. 94-3203, 94-3402, 94-3215 to 94-3218) (3d Cir.1996) (vacated on grant of rehearing en banc then appeal dismissed by parties after settlement); M. Nahas. & Co. v. First. Nat’l Bank, 930 F.2d 608 (8th Cir.1991); Jones v. Bankboston, N.A., 115 F.Supp.2d. 1350 (S.D.Ala.2000).